Elliott, J.
There can be no adequate comprehension of the questions in this case without an examination of the entire evidence, and that is not before us, and there are, therefore, no questions presented.
The record is a very defective and imperfect one. It does not appear that leave was asked or granted to file a bill of exceptions; nor does it appear that any ever was filed. Thei’e is a recital in what puz’ports to be a bill of exceptions of the date of the signing, and this is all the information we have upon the subject. Even if the paper had recited a filing, it would have been insufficient, for that fact must be made to appear in another manner.
The case came into the Warz’ick Circuit Court on change of venue from the Vanderburgh Superior Court, and there is zio statement of what took place in the former court, except what is exhibited in the paper purporting to be a bill of exceptions. The recoz’d abruptly begins with this paper and ends with it. Not a single order book entzy is elsewliez’e set out. •
Judgment affiz’med.